Exhibit 10.16

CYCLONE POWER TECHNOLOGIES, INC.

2012 STOCK OPTION PLAN




1.

Purpose

The purpose of the Cyclone 2012 Stock Option Plan (the "Plan") is to provide an
incentive to certain employees of Cyclone Power Technologies, Inc., a Florida
corporation (the "Company"), and its subsidiaries, by granting to such
employees: (i) incentive stock options ("ISOs"), within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the "Code"), and (ii)
options not constituting ISOs ("NQSOs"), in either case to acquire common stock,
($.01) par value of the Company ("Stock"). Non-employee consultants and
directors may also be granted NQSOs.  Options granted under this Plan may be
either ISO's or NQSO's, as determined at the discretion of the Committee (as
defined below) and as reflected in the terms of the written option agreements.

2.

Effective Date and Term of the Plan.

(a)

The Plan is effective as of April 1, 2012 (the "Effective Date"), subject to
subsequent approval, within 12 months of its adoption by the Board of Directors
of the Company (the "Board"), by shareholders of the Company eligible to vote in
the election of directors, by a vote sufficient to meet the requirements of Code
Sections 162(m) (if applicable) and 422, Rule 16b-3 under the Exchange Act (if
applicable), applicable requirements under the rules of any stock exchange or
automated quotation system on which the Stock may be listed or quoted, and other
laws, regulations, and obligations of the Company applicable to the Plan. ISO
Options may be granted subject to shareholder approval, but may not be exercised
in the event the shareholder approval is not obtained. NQSOs shall not require
shareholder approval and may be granted and exercised after the Effective Date
of this Plan.

(b)

Unless sooner terminated, the Plan shall continue in effect from the Effective
Date until the day before the tenth anniversary of the Effective Date (the
"Termination Date"). In no event shall an ISO or NQSO (collectively "Options")
be granted after the Termination Date. Options granted prior to the Termination
Date shall remain in effect until their exercise, surrender, cancellation or
expiration in accordance with the terms of the written option agreement.

3.

Stock Subject to the Plan.

(a)

Subject to adjustment as provided for in Section 10 below, the aggregate number
of shares of Stock ("Shares") reserved and available to delivery under the Plan
shall be 5,000,000.

(b)

If any Option granted under the Plan expires, terminates or is canceled without
having been exercised in full, the number of Shares as to which the Option has
not been exercised shall become available for future grants under the Plan.

(c)

Upon exercise of an Option, the Company may issue authorized but unissued
Shares, Shares held in its treasury, or both.

(d)

Shares issued upon the exercise of an Option shall be fully paid and
nonassessable.

(e)

Unless otherwise determined by the Committee, no fractional Share shall be
issued or transferred upon exercise of an Option under the Plan.

4.

Administration of the Plan.

(a)

Committee. The Plan shall be administered by a Committee of the Board (the
"Committee"). The Committee shall initially consist of the entire Board.
However, the Board may elect at any time to provide that the Committee shall
consist of not less than two members, each of whom shall be a Director who is
(i) a "Non-Employee Director" within the meaning of Rule 16b-3 under the
Exchange Act, and (ii) "Independent" within the meaning of the rules of the
Nasdaq Stock Market or any other national securities exchange on which the Stock
is listed for trading, is applicable. The Committee shall be appointed by, and
serve at the pleasure of, the Board.

(b)

Authority. Subject to the specific limitations and restrictions set forth in the
Plan, the Committee shall have the authority: (i) to grant ISOs to employees
whom the Committee determines are key to the success of the Company ("Key
Employees"); (ii) to grant NQSOs to such employees, consultants or directors as
the Committee shall select (the grantee of an ISO or NQSO being hereinafter
referred to as an "Optionee"); (iii) to make all determinations necessary or
desirable for the administration of the Plan including, within any applicable
limits specifically set out in the Plan, the number of Shares that may be
purchased under an Option, the price at which an Option may be exercisable, and
the period during which an Optionee must remain in the employ of the Company or
a subsidiary of the Company prior to the




1




--------------------------------------------------------------------------------







exercise of an Option; (iv) to construe the respective Option agreements and the
Plan; (v) to prescribe, amend and rescind rules and regulations relating to the
Plan; (vi) to determine the terms and provisions of the respective Option
agreements, which need not be identical, (vii) to correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Option granted
under the Plan, in a manner that the Committee deems necessary or desirable;
(viii) to amend any Option granted under the Plan, subject to the provisions of
the Plan; (ix) to grant to Optionees in exchange for their surrender of Options,
new Options containing such other terms and conditions as the Committee shall
determine; and (x) to make other determinations that, in the judgment of the
Committee, are necessary or desirable for the administration of the Plan. Any
interpretation or decision of the Committee shall be final and conclusive.
Nothing in this Section 4(b) shall give the Committee the right to increase the
total number of Shares that may be purchased on exercise of Options (except as
provided in Section 10 below), to extend the term of the Plan, or to extend the
period during which an ISO is exercisable beyond ten years from the date of
grant thereof. The Committee may delegate to officers of the Company and its
subsidiaries, or committees thereof, the authority, subject to such terms as the
Committee shall determine, to perform such functions, including administrative
functions as the Committee may determine to the extent that such delegation will
not result in the loss of an exemption under Rule 16b-3(d)(1) for Options
granted to Optionees subject to Section 16 of the Exchange Act in respect of the
Company and will not cause Options intended to qualify as "performance-based
compensation" under Code Section 162(m) to fail to so qualify. The Committee may
appoint agents to assist it in administering the Plan.

(c)

 Liability/Protection. The Committee, and each member thereof, shall be entitled
to, in good faith, rely or act upon any report or other information furnished to
him or her by any officer or employee, the Company's independent auditors or any
other consultants or agents assisting in the administration of the Plan. No
member of the Committee shall be liable, in the absence of bad faith, for any
act or omission with respect to serving as a member of the Committee. Service as
a member of the Committee shall constitute service as a member of the Board of
Directors, so that members of the Committee shall be entitled to indemnification
for their service on the Committee to the full extent provided for service as
members of the Board of Directors.

5.

Option Grants

(a)

Option Agreement. The Committee shall have sole authority to grant Options under
this Plan. Each Option granted under the Plan shall be evidenced by a stock
option agreement (the "Option Agreement"). The Option Agreement shall be subject
to the terms and conditions of the Plan and may contain additional terms and
conditions (which may vary from Optionee to Optionee) not inconsistent with the
Plan, as the Committee may deem necessary or desirable.

(b)

Appropriate officers of the Company are hereby authorized to execute and deliver
Option Agreements, and amendments thereto, in the name of the Company, but only
to the extent consistent with this Plan

6.

Exercise Price. The Exercise Price of each Share subject to an Option granted
under the Plan shall be determined by the Committee at the time the Option is
granted, and shall be specified in the Option Agreement. The Exercise Price
shall not be less than (i) in the case of a grant of an ISO to a Key Employee
who, at the time of the grant, is not a Ten Percent Shareholder, as defined
below, one hundred percent (100%) of the fair market value of a Share as
determined on the date the Option is granted; (ii) in the case of a grant of an
ISO to a Key Employee who, at the time of grant, owns stock representing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of any subsidiary (a "Ten Percent Shareholder"), one
hundred ten percent (110%) of the fair market value of a Share, as determined on
the date the Option is granted; or (iii) in the case of a NQSO, the price
determined by the Committee. The fair market value of the Stock for purposes of
determining the Exercise Price shall be determined by the Committee in
accordance with any reasonable method of valuation consistent with applicable
requirements of Federal tax law, including, as applicable, the provisions of
Code Section 422(c)(8). The Exercise Price shall be subject to adjustment in
accordance with Section 10 hereof

7.

Number of Shares. Each Option Agreement shall specify the number of Shares which
the Optionee may purchase. The aggregate fair market value (determined at the
time the Option is granted), of Shares with respect to which ISOs granted to any
Key Employee are to become exercisable for the first time during any calendar
year (under the Plan and any other plan of the Company and its subsidiaries)
shall not exceed One Hundred Thousand Dollars ($100,000). The application of the
limitation set forth in the preceding sentence to any individual Option shall be
determined by the Committee subject to applicable rules and regulations under
Code Section 422.

8.

 Option Term. The Committee shall determine the length of the Option term,
except that no Option term shall extend for a period greater than ten (10) years
from the date of grant.




2




--------------------------------------------------------------------------------







9.

Exercise of Options

Subject to applicable law and the terms and conditions of the Plan, an Option
granted under the Plan shall be exercisable at such time, or times, upon the
occurrence of such event or events, for such period or periods, in such amount
or amounts, and upon the satisfaction of such terms and conditions including,
without limitation, terms and conditions relating to notice of exercise, date
the Option is deemed exercised, delivery and transferability of Shares and
withholding of taxes, as the Committee shall determine and specify in the Option
Agreement. The Committee shall have the authority to allow a form of payment
other than cash (such as Stock or the withholding of Shares otherwise
deliverable pursuant to an Option) to the extent consistent with applicable
requirements of Federal tax law.

10

Expiration of Options.

 The unexercised portion of any Option granted under the Plan shall
automatically and without notice expire at the earlier to occur of the
following:       

(a)   the expiration of ten (10) years from the date on which the Option is
granted, or such shorter term as may be specified in the Option Agreement; or

(b)   the expiration of the period specified in the Option Agreement following
the termination of the Optionee's employment with the Company.  Anything to the
contrary notwithstanding, in the case of an ISO, such Option shall by its terms
not be exercisable after the expiration of ten (10) years (or, in the case of an
Option granted to a Ten Percent Stockholder, five (5) years) from the date such
Option is granted.

11.  Non-Transferability of Options

(a)   No Option granted under the Plan shall be transferable by an Optionee
other than by will or the laws of descent or distribution. During the lifetime
of an Optionee, an Option shall be exercisable only by the Optionee.  Except as
otherwise determined by the Committee, any attempt to transfer, assign, pledge,
hypothecate, or otherwise dispose of, or to subject to execution, attachment or
similar process, any Option other than as permitted above shall be null and void
and of no effect, and shall result in the forfeiture of all rights as to such
Option.

(b)   The Company may require any person to whom an Option is granted, as a
condition of exercising such Option, to give written assurances in substance and
form satisfactory to the Company to the effect that such person is acquiring the
Stock subject to the Option for his or her own account for investment and not
with any present intention of selling or otherwise distributing the same, and to
such other effects as the Company deems necessary or appropriate in order to
comply with applicable Federal and state securities laws.

(c)   Notwithstanding any provision of the Plan or the terms of any Option
granted pursuant to the Plan, the Company shall not be required to issue any
Shares if such issue or transfer would, in the judgment of the Committee,
constitute a violation of any state or Federal law or the rules or regulations
of any governmental regulatory body or any securities exchange. Each Option may
be subject to the requirement that if, at any time, counsel to the Company shall
determine that the listing, registration, or qualification of the Shares subject
to such Option upon any securities exchange or under any state or Federal law,
or the consent, or approval of any governmental or regulatory body, is necessary
as a condition of, or in connection with, the issuance or purchase of Shares
thereunder, such Option may not be exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained on conditions acceptable to the Board. Nothing herein shall
be deemed to require the Company to apply for or to obtain such listing,
registration, or qualification.

12.  No Special Rights

Until an Optionee has made payment of the Exercise Price, has paid or has had
satisfied any applicable withholding taxes, and has had issued to him a
certificate or certificates for the Shares so acquired, the Optionee shall have
no rights as a stockholder of the Company with respect to the Stock. No Option
granted under the Plan shall confer upon an Optionee any right to continued
employment with the Company or its subsidiaries, nor shall it interfere in any
way with the right of the Company or its subsidiaries to terminate an Optionee's
employment at any time.




3




--------------------------------------------------------------------------------







13.   Adjustments for Change in Capital Structure and Special Transactions

(a)   Recapitalization, etc. In the event of a stock dividend, stock split, or
recapitalization, or a corporate reorganization in which the Company is a
surviving corporation (and the shareholders of the Company prior to such
transaction continue to own at least 50% of the capital stock of the Company
after such transaction), including without limitation a merger, consolidation,
split-up or spin-off, or a liquidation, or distribution of securities or assets
other than cash dividends (a "Restructuring Event"), the number or kinds of
Shares subject to the Plan or to any Option previously granted, and the Exercise
Price, shall be adjusted proportionately by the Committee to reflect such
Restructuring Event. For example, in the case of a two for one stock split, the
number of Shares issuable upon exercise of an option would be doubled and the
exercise price of such option would be decreased by one half.

(b)   Special Transactions. In the event of a merger, consolidation, or other
form of reorganization of the Company with or into another corporation (other
than a merger, consolidation, or other form of reorganization in which the
Company is the surviving corporation and the shareholders of the Company prior
to such transaction continue to own at least 50% of the capital stock of the
Company after such transaction), a sale or transfer of all or substantially all
of the assets of the Company or a tender or exchange offer made by any
corporation, person or entity (other than an offer made by the Company), all
Options held by any Optionee shall be fully vested and exercisable by the
Optionee.

Furthermore, the Committee, either before or after the merger, consolidation or
other form of reorganization, may take such action as it determines in its sole
discretion with respect to the number or kinds of Shares subject to the Plan or
any Option under the Plan. Such action by the Committee may include (but shall
not be limited to) the following:

(i)  permitting an Optionee at any time during such period as the Committee
shall prescribe in connection with such merger, consolidation, other form of
reorganization, sale or transfer of assets, or tender or exchange offer, to
surrender his Option (or any portion thereof), to the Company in exchange for a
cash payment in an amount and in a manner determined by the Committee; or

(ii)   requiring an Optionee, at any time in connection with such merger,
consolidation, other form of reorganization, sale or transfer of assets, or
tender or exchange offer, to surrender his Option (or any portion thereof) to
the Company (A) in exchange for a cash payment as described in clause (i) above,
or (B) in exchange for, and subject to shareholder approval of, a substitute
Option or other award issued by the corporation surviving such merger,
consolidation or other form of reorganization (or an affiliate of such
corporation), or the corporation acquiring such assets (or an affiliate of such
corporation), which the Committee, in its sole discretion, determines to have a
value substantially equivalent to the value of the Option surrendered.)

14.   Amendment, Suspension, or Termination of the Plan

The Committee may at any time amend, suspend, or terminate any and all parts of
the Plan, any Option granted under the Plan, or both in such respects as the
Committee shall deem necessary or desirable, except that no such action may be
taken which would impair the rights of any Optionee with respect to any Option
previously granted under the Plan without the Optionee's consent.

15.   Governing Law

The Plan shall be governed by the laws of the State of Florida without regard to
the principles of conflict of laws. In case any one or more of the provisions
contained herein are for any reason deemed to be invalid, illegal or
unenforceable in any respect by a judicial body, such illegality, invalidity or
unenforceability shall not affect any other provision of this Plan, and this
Plan shall be construed as if such invalid, unenforceable or illegal provision
had never been contained herein.

13.   References.

In the event of an Optionee's death or a judicial determination of his physical
or mental incompetence, reference in the Plan to the Optionee shall be deemed,
where appropriate, to refer to his beneficiary or his legal representative.




4




--------------------------------------------------------------------------------







15.   Exemptions from Section 16(b) Liability.

It is the intent of the Company that the grant of Options to an Optionee who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Optionee).  Accordingly, if any provision of
this Plan or any Option Agreement does not comply with the requirements of Rule
16b-3 then applicable to any such transaction, such provision shall be construed
or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Optionee shall avoid liability under
Section 16(b).

16.   Code Section 409A.

If and to the extent that the Committee believes that any Option grants may
constitute a "nonqualified deferred compensation plan" under Code Section 409A,
the terms and conditions set forth in the Option Agreement for that Option shall
be drafted in a manner that is intended to comply with, and those provisions
(and /or the provisions of the Plan applicable thereto) shall be interpreted in
a manner consistent with, the applicable requirements of Code Section 409A, and
the Committee, in its sole discretion and without the consent of any Optionee,
may amend any Option Agreement (and the provisions of the Plan applicable
thereto) if and to the extent that the Committee determines necessary or
appropriate to comply with the applicable requirements of Section 409A of the
Code.








5


